Citation Nr: 0116562	
Decision Date: 06/19/01    Archive Date: 06/26/01

DOCKET NO.  99-13 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for pes 
planus of the right foot.

2.  Entitlement to service connection for left foot 
disability.

3.  Entitlement to a compensable rating for a scar on the 
chin.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. K. Barone, Associate Counsel



INTRODUCTION

The veteran had active service from January 1979 to September 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.

The Board notes that the veteran requested a hearing at the 
RO before a member of the Board.  The veteran, however, 
failed to appear for the scheduled hearing and did not 
request rescheduling of the hearing.

The issue of entitlement to a compensable evaluation for a 
scar on the chin is addressed in the remand which follows the 
order section of this decision.


FINDINGS OF FACT

1.  In an unappealed decision dated  in June 1995, a hearing 
officer determined that new and material evidence had not 
been submitted to reopen the veteran's claim for service 
connection for pes planus of the right foot.  

2.  The evidence received since the July 1986 decision is 
cumulative or redundant of the evidence previously of record 
or is not so significant by itself or in the context of the 
evidence previously of record that it must be considered in 
order to fairly decide the merits of the claim.

3.  No abnormality of the veteran's left foot was found on 
service entrance examination.

4.  Third degree pes planus of the left foot with 
degenerative changes was found during service; this 
disability did not clearly and unmistakably exist prior to 
service.

CONCLUSIONS OF LAW

1.  New and material evidence to reopen he veteran's claim 
for service connection for pes planus of the right foot has 
not been received.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).

2.  Left foot disability consisting of pes planus and 
degenerative changes was incurred during active duty.  38 
U.S.C.A. §§ 1111, 1131, 1137 (West 1991 & Supp. 2000); 38 
C.F.R. § 3.304(b) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1131 (West Supp. 2000). 

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137; 
38 C.F.R. § 3.304(b).  

A preexisting injury or disease will be considered to have 
been aggravated by active military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306 (2000).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  38 C.F.R. § 3.306(b).

I.  Left Foot Disability

The veteran's left foot was found to be normal on service 
entrance examination.  Asymptomatic pes planus of the left 
foot was found on a service examination in February 1979.  In 
May 1980 the veteran was evaluated because of bilateral foot 
pain on prolonged standing.  He was found to have 3rd degree 
pes planus of the left foot with degenerative changes.  
Medical evidence confirming the chronic nature of this left 
foot disability is also of record.

Since the veteran's left foot was found to be normal on the 
service entrance examination, the presumption of soundness 
applies.  The evidence does not clearly and unmistakably 
establish that pes planus or degenerative changes of the left 
foot existed prior to service.  Moreover, the pes planus of 
the veteran's left foot was described as asymptomatic in the 
February 1979 examination report and by May 1980 the pes 
planus was found to be 3rd degree and symptomatic with 
degenerative changes.  Even if the disability clearly and 
unmistakably existed prior to service, service connection 
would be warranted on the basis of aggravation since the 
presumption of aggravation is applicable and has not been 
rebutted by clear and unmistakable evidence. 

II.  New and Material Evidence

A.  Factual Background

The veteran's original claim for service connection for right 
foot disability was denied because he failed to report for a 
scheduled VA examination.  In February 1984, the veteran 
contacted the RO and indicated that he wished to reopen his 
claim and that he would report for a VA examination.  

The veteran was afforded a VA examination in March 1984.  
With respect to the veteran's right ankle and foot, 
examination showed normal propulsion, balance and gait.  
Range of motion testing revealed dorsiflexion 20 degrees and 
plantar flexion 45 degrees.  The veteran demonstrated limited 
eversion and inversion, and could squat to 120 degrees.  X-
rays of both ankles and feet revealed bilateral pes planus.  
The ankle joints were normal in appearance, and there was 
squaring of the dorsal aspect of the right navicular and 
talus with narrowing of the intervening joint.

By rating decision of March 1985, the RO denied service 
connection for right foot disability on the basis that it 
existed prior to service and was not aggravated by service.  
The veteran appealed this decision.  In a decision dated in 
July 1986, the Board denied service connection for right foot 
disability, including pes planus, finding that it 
unequivocally preexisted his active military service and was 
not aggravated thereby.

A March 1994 VA treatment note states that bilateral pes 
planus was detected.

By a rating decision of June 1995, the RO determined that the 
evidence received since the Board decision was not new and 
material.

The veteran was afforded a hearing before the RO hearing 
officer in September 1995.  He urged that the symptoms 
associated with his foot condition were the result of service 
aggravation.  He testified that he served as a security 
policeman, which involved foot patrols and duty as a gate 
guard, requiring him to spend a good deal of time on his 
feet.  He maintained that he had been sent to "Woolfolk Army 
Hospital" in North Carolina to see a specialist, and that he 
had been fitted for orthotics but had never received them.  
The Board notes that service medical records associated with 
the claims folder do not substantiate this assertion.

In his October 1995 decision, the RO hearing officer 
determined that new and material evidence had not been 
submitted to reopen the veteran's claim.

A claim to reopen the veteran's claim for service connection 
for pes planus of the right foot was received by the RO in 
May 1996.  The veteran indicated that he had been treated in 
service for that condition, as well as at the Northport VA 
Medical Center.  He was afforded a VA examination in November 
1996.  Diagnosis was severe pes valgoplanus deformity with 
pain and paresthesias affecting the veteran's ability to 
ambulate for no more than brief periods.

Finding that the veteran's pes planus preexisted service and 
was not aggravated during service, the RO determined that 
service connection was not warranted by rating decision of 
March 1997.  The veteran appealed this decision.

B.  Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the RO's most recent consideration 
of the veteran's claim, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  This liberalizing law is applicable to the 
veteran's appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The record reflects that the veteran has been informed of the 
requirements for establishing entitlement to service 
connection for pes planus, and the evidence required to 
substantiate his claim for service connection for pes planus.  
The veteran has not identified any additional evidence to 
support reopening of his claim.  Moreover, the VCAA does not 
eliminate the requirement that new and material evidence be 
presented to reopen the veteran's previously denied claim.

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 1991).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). 

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, at 513 (1992). 

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet.App. 273, at 284 (1996).  Lay assertions of 
medical causation cannot serve as a predicate to reopen a 
claim.  Moray v. Brown, 5 Vet.App. 211, at 214 (1993).

The evidence received since the July 1986 Board decision 
includes later medical evidence of pes planus.  This evidence 
is cumulative of the evidence previously of record which 
satisfactorily established the presence of pes planus of the 
right foot in and subsequent to service.  It does not tend to 
show that the pes planus of the veteran's right foot 
originated or increased in severity during.  Therefore, it is 
not new or material.  Statements of the veteran have also 
been added to the record but they are cumulative or redundant 
of his previously submitted statements and testimony.  
Therefore, they are not new.  Accordingly, the Board 
concludes that the veteran's claim of service connection for 
pes planus of the right foot may not be reopened.

Finally, the Board notes that although the RO should have 
adjudicated the issue of whether new and material evidence 
had been submitted to reopen the veteran's claim for service 
connection for pes planus, it instead adjudicated the claim 
on a de novo basis.  In doing so, the RO accorded the 
appellant greater consideration than was warranted under the 
circumstances.  Bernard v. Brown, 4 Vet.App. 384, 392-94 
(1993).  To remand this case to the RO for consideration of 
the issue of whether new and material evidence has been 
presented to reopen the claim for service connection for pes 
planus would be pointless, and in light of the law cited 
above, would not result in a determination favorable to the 
appellant. 


REMAND

The veteran contends that a compensable evaluation is 
warranted for the scar on his chin because it is disfiguring.  
The report of an August 1998 VA examination expresses the 
examiner's opinion that the scar is not disfiguring and also 
notes the examiner's reasons for believing this.  However, in 
the Board's opinion, a photograph depicting the scar should 
have been included with the examination report to enable the 
Board to fairly decide this issue.  

In light of these circumstances, the claim for a compensable 
evaluation for a scar on the chin is REMANDED to the RO for 
the following:

1.  The RO should request the 
veteran to submit any evidence he 
believes is supportive of his 
contention that his chin scar is 
disfiguring.  If requested by the 
veteran, the RO should provide any 
indicated assistance. 

2.  The RO should arrange for 
unretouched photographs depicting 
the chin scar to be taken.  The 
photographs should be associated 
with the claims folder.

3.  Then, the RO should undertake 
any other action it deems to be 
warranted to comply with the notice 
and duty to assist provisions of the 
VCAA.

4.  The RO should then readjudicate 
the veteran's claim for a 
compensable evaluation for a chin 
scar.  If the benefit sought on 
appeal is not granted to the 
veteran's satisfaction, the RO 
should issue a supplemental 
statement of the case to the veteran 
and his representative and afford 
them an appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action until 
he is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 


Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

 

